DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 13 are allowable over the Prior Art of Record because it fails to teach or suggest an assembly, comprising a 10a positioning shaft projecting from the reference component and provided with positioning shaft threads; a positioning sleeve extending within the positioning hole of the removable component and receiving the positioning shaft therethrough, the positioning sleeve defining an abutment; and 15an alignment nut having alignment nut threads complementary with the positioning shaft threads, the alignment nut being threadedly engaged with the positioning shaft and having an abutment engaging the abutment of the positioning sleeve; wherein a spatial profile of at least one of the abutments and a thread angle 20of the positioning shaft threads are selected to provide an automatic alignment of the positioning shaft within the positioning sleeve; and a clocking angle lock for locking a relative orientation of the reference component 

Claims 14 – 17 are allowable over the Prior Art of Record because it fails to teach or suggest an assembly, comprising three sets of precision members each set of precision members comprising a shaft projecting from the reference component and provided with shaft threads; a slotted sleeve extending within the corresponding precision hole of the 10removable component and receiving the shaft therethrough, the sleeve having a non-circular surface within a plane perpendicular to a center axis thereof and defining two opposite contact points; and a nut having nut threads complementary with the shaft threads, the nut being threadably engaged with the shaft and including an abutment 15engaging the non-circular surface of the slotted sleeve at said two opposite contact points; wherein a thread angle of the shaft threads and a spatial profile of at least one of the non-circular surface of the slotted sleeve at said opposite contact points and the abutment of the nut provide an automatic 20alignment of the shaft within the slotted sleeve; and wherein the sets of precision locking members collectively lock all translational and rotational degrees of freedom of the removable component with respect to the reference component, thereby providing a repeatable positioning of the removable component at the target relative position in combination with the remaining limitations of the claims.

Claims 18 – 26 are allowable over the Prior Art of Record because it fails to teach or suggest a kit for providing the repeatable positioning of a removable component with 20respect to a reference component, said kit comprising at least one set of precision positioning members, each comprising 48a positioning shaft provided with positioning shaft threads and configured to be rigidly affixed within one of the at least one positioning hole of the reference component so as to project therefrom; a positioning sleeve configured to be rigidly affixed within one of the at 5least one positioning hole of the removable component, the positioning sleeve defining an abutment; wherein a spatial profile of at least one of the abutments and a thread angle of the positioning shaft threads are selected to provide an automatic alignment of the positioning shaft within the positioning sleeve; and at least one set of precision clocking members, each comprising15 a clocking shaft provided with clocking shaft threads and configured to be rigidly affixed within one of the at least one clocking hole of the reference component so as to project therefrom; and a slotted sleeve configured to be rigidly affixed within one of the at least one clocking hole of the removable component, the slotted sleeve 20having a non-circular surface within a plane perpendicular to a center axis thereof and defining two opposite contact points; wherein a thread angle of the clocking shaft threads and a spatial profile of at least one of the non-circular surface of the slotted sleeve at said opposite contact points and the abutment of the clocking nut are 30selected to provide an 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record does not disclose nor suggest the subject matter as claimed:

Lamontagne et al. (US 9,939,604)
Eisenbies et al. (US 6,900,952)
Doubler et al. (US Pub. 2005/0129459)
Geib (US Pub. No. 2005/0089364)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
December 18, 2020




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861